411 U.S. 451 (1973)
TONASKET
v.
WASHINGTON ET AL.
No. 71-1031.
Supreme Court of United States.
Argued December 12-13, 1972.
Decided April 24, 1973.
APPEAL FROM THE SUPREME COURT OF WASHINGTON.
Robert L. Pirtle argued the cause and filed briefs for appellant.
Slade Gorton, Attorney General of Washington, argued the cause for appellees. With him on the brief were Timothy R. Malone, Senior Assistant Attorney General, and William D. Dexter, Assistant Attorney General.
Alvin J. Ziontz argued the cause and filed a brief for Confederated Tribes of the Colville Reservation et al. as amici curiae.[*]
PER CURIAM.
The judgment of the Supreme Court of Washington is vacated, and the case is remanded to that Court for reconsideration in light of §§ 6 and 7 of c. 157, 1972 Extraordinary Session Laws of the State of Washington, and this Court's decision in McClanahan v. Arizona State Tax Comm'n, ante, p. 164.
NOTES
[*]  Briefs of amici curiae urging reversal were filed by Solicitor General Griswold, Assistant Attorney General Frizzell, Harry R. Sachse, and Edmund B. Clark for the United States; by Charles A. Hobbs and Richard A. Baenen for the National Congress of American Indians; by David H. Getches for the Native American Rights Fund; and by Pearson, Yurok Indian and Trader on the Hoopa Reservation.

William D. Dexter, Assistant Attorney General of Washington, and Eugene F. Corrigan filed a brief for Multistate Tax Commission as amicus curiae urging affirmance.